DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8, 12-13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Heilmann et al. (DE 10148750 A1) (hereinafter Heilmann) in view of Agui et al. (US 9,121,792 B1) (hereinafter Agui) and Vinayaka et al. (An Impedance-Based Mold Sensor with on-Chip Optical Reference) (hereinafter Vinayaka).
Regarding claim 1, Heilmann teaches a mold sensor (see Abstract) comprising: a substrate treated to promote mold growth [nutrient medium 3]; and a sensor configured to detect mold growth on the substrate [optical sensor 5] (see Abstract, Figs. 1 and 3).
Heilmann fails to teach a housing defining a chamber and a portal to permit air entry into the chamber; and a substrate advancement mechanism configured to selectively move the substrate to expose a surface of the substrate within the chamber. Agui teaches a particle sensor comprising a housing defining a chamber and a portal [210] to permit air entry into the chamber [multi stage filter which may include a sensor for detecting particles] (Col 2, lines 5-20, Col 4, lines 36-40, see Figs. 2-4) and an 
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Heilmann with Agui such that the mold sensor is housed in a housing defining a chamber and a portal to permit air entry into the chamber and comprising a substrate advancement mechanism configured to selectively move the substrate to expose a surface of the substrate within the chamber in order to allow the mold sensor to selectively detect mold in an airflow without having to replace the substrate after every detection.
Heilmann in view of Agui fails to teach wherein the sensor is located beneath the substrate. Vinayaka teaches a mold sensor comprising a sensor beneath a substrate (Sections 2.2-2.4, see Figure 4). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Heilmann in view of Agui with Vinayaka such that the sensor configured to detect mold on the substrate is a sensor located below the substrate for the predictable result of detecting mold on the substrate.
Regarding claim 4, Heilmann in view of Agui and Vinayaka as applied to claim 1 above teaches the claimed invention, except for further comprising a controllable door disposed across the portal to selectively permit or inhibit air entry based on a position of the controllable door. The Examiner takes Official Notice that the usage of a controllable door for controlling air entry into a housing is well known in the art. It would have been obvious to a person having ordinary skill in the art at the time of the filing of the 
Regarding claim 5, Heilmann in view of Agui and Vinayaka as applied to claim 1 above teaches the claimed invention, except for wherein the substrate advancement mechanism include a spool of film treated with nutrients and an electric motor coupled to a reel configured to pull the film into the chamber. Heilmann teaches the usage of nutrient medium 3 for promoting mold growth for detection (see Abstract). Agui additionally teaches the usage of a spool of film with an electric motor [servo] configured to selectively advance the film inside the chamber (Col 3, lines 60-68). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Agui and Vinayaka such that the substrate advancement mechanism includes a spool of film treated with nutrients and an electric motor coupled to a reel configured to pull the film into the chamber in order to provide a clean surface having growth medium for detecting impact of mold spores from an airflow.
Regarding claim 6, Heilmann in view of Agui and Vinayaka as applied to claim 1 above teaches the claimed invention, except for wherein the substrate advancement mechanism includes a drum coupled to an electric motor and having an outer surface treated with nutrients configured such that as the drum is rotated, a portion of the outer surface is positioned in the chamber. Heilmann teaches the usage of nutrient medium 3 for promoting mold growth for detection (see Abstract). Agui additionally teaches the 
Regarding claim 8, Heilmann in view of Agui and Vinayaka as applied to claim 1 above teaches the claimed invention, in addition to further comprising a heating element that is configured to heat the chamber [temperature control device 5] (see Heilmann Fig. 3).
Regarding claim 12, Heilmann in view of Agui and Vinayaka as applied to claim 1 above teaches the claimed invention, except for wherein the portal is defined by a top surface of the housing, the top surface being generally parallel to the substrate. Agui additionally teaches embodiments wherein a portal can be defined by a top surface of a housing (see Figs. 1A-1B). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Agui and Vinayaka such that the portal is defined by a top surface of the housing, the top surface being generally parallel to the substrate, in order to control the airflow into the housing.
Regarding claim 13, Heilmann in view of Agui and Vinayaka as applied to claim 1 above teaches the claimed invention, except for wherein the portal is defined by a side 
Regarding claim 21, Heilmann in view of Agui and Vinayaka as applied to claim 1 above teaches the claimed invention, except for further comprising a source on a top surface of the housing. Vinayaka additionally teaches the usage of a source on a top surface of a housing of the mold sensor in combination with a color sensor for obtaining a reference measurement for the mold sensor (Section 2.4, see Fig. 4). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Agui and Vinayaka such to comprise a source on a top surface of the housing in order to allow for obtaining a reference measurement for the mold sensor.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Heilmann in view of Agui and Vinayaka, as applied to claim 1 above, and further in view of Dobrinsky et al. (US 2016/0106873 A1) (hereinafter Dobrinsky).
Regarding claims 2-3, Heilmann in view of Agui and Vinayaka as applied to claim 1 above teaches the claimed invention, except for further comprising an ultraviolet light source on a side of the housing and configured to selectively kill mold within the .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Heilmann in view of Agui and Vinayaka, as applied to claim 1 above, and further in view of Mogan et al. (US 5,870,186) (hereinafter Mogan).
Regarding claim 7, Heilmann in view of Agui and Vinayaka as applied to claim 1 above teaches the claimed invention, except for wherein the substrate advancement mechanism includes a disk having a surface treated with nutrients and coupled to an electric motor and configured such that as the disk is rotated, a portion of the surface is positioned in the chamber. Heilmann teaches the usage of nutrient medium 3 for promoting mold growth for detection (see Abstract). Mogan teaches usage of a motor for rotating a disk to rotate a disk for selectively exposing a portion of the surface to particulate flow (see Abstract, Figs. 1-2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Agui and Vinayaka with Mogan such that the substrate advancement .

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Heilmann in view of Agui and Vinayaka, as applied to claim 1 above, and further in view of Remsburg (US 2006/0146908 A1) (hereinafter Remsburg).
Regarding claims 9-11, Heilmann in view of Agui and Vinayaka as applied to claim 1 above teaches the claimed invention, except for further comprising a temperature sensor, a humidity sensor, and a pressure sensor disposed within the chamber. Remsburg teaches monitoring of temperature, humidity, and pressure with sensors for determining mold growth conditions (see Abstract). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Agui and Vinayaka with Remsburg such to further comprise a temperature sensor, a humidity sensor, and a pressure sensor disposed within the chamber in order to allow for monitoring of mold growth conditions within the chamber.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Heilmann in view of Agui.
Regarding claim 22, Heilmann teaches a mold sensor (see Abstract) comprising: a substrate treated to promote mold growth [nutrient medium 3]; and a sensor 
Heilmann fails to teach a housing defining a chamber and a portal to permit air entry into the chamber; a substrate advancement mechanism configured to selectively move the substrate to expose a surface of the substrate within the chamber; and wherein the sensor is aligned with the portal. Agui teaches a particle sensor comprising a housing defining a chamber and a portal [210] to permit air entry into the chamber [multi stage filter which may include a sensor for detecting particles; apparatus comprising both a portal and a sensor, thus the sensor is aligned in some manner with the portal] (Col 2, lines 5-20, Col 4, lines 36-40, see Figs. 2-4) and an impact substrate having a substrate advancement mechanism configured to selectively move the substrate to expose a surface of the substrate within the chamber to air flow (Col 4, lines 3-35, see Figs. 4 and 7-8).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Heilmann with Agui such that the mold sensor is housed in a housing defining a chamber and a portal aligned with the sensor and to permit air entry into the chamber and comprising a substrate advancement mechanism configured to selectively move the substrate to expose a surface of the substrate within the chamber in order to allow the mold sensor to selectively detect mold in an airflow without having to replace the substrate after every detection.
Regarding claim 23, Heilmann in view of Agui as applied to claim 22 above teaches the claimed invention, except for wherein the sensor and the portal are vertically aligned. Agui additionally teaches embodiments wherein a portal can be .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Heilmann in view of Agui as applied to claim 22 above, and further in view of Mogan.
Regarding claim 24, Heilmann in view of Agui as applied to claim 22 above teaches the claimed invention, except for wherein the entirety of the substrate is parallel to the top surface of the housing. Heilmann teaches the usage of nutrient medium 3 for promoting mold growth for detection (see Abstract). Mogan teaches usage of a motor for rotating a disk to rotate a disk for selectively exposing a portion of the surface to particulate flow, wherein the entirety of the disk substrate is parallel to a top surface of a housing (see Abstract, Figs. 1-2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Agui with Mogan such that the entirety of the substrate is parallel to the top surface of the housing in order to increase the amount of surface area that’s exposed to the airflow for mold detection.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Heilmann in view of Agui and Dobrinsky.
25, Heilmann teaches a mold sensor (see Abstract) comprising: a substrate treated to promote mold growth [nutrient medium 3]; and a sensor configured to detect mold growth on the substrate [optical sensor 5] (see Abstract, Figs. 1 and 3).
Heilmann fails to teach a housing defining a chamber and a portal to permit air entry into the chamber; and a substrate advancement mechanism configured to selectively move the substrate to expose a surface of the substrate within the chamber. Agui teaches a particle sensor comprising a housing defining a chamber and a portal [210] to permit air entry into the chamber [multi stage filter which may include a sensor for detecting particles] (Col 2, lines 5-20, Col 4, lines 36-40, see Figs. 2-4) and an impact substrate having a substrate advancement mechanism configured to selectively move the substrate to expose a surface of the substrate within the chamber to air flow (Col 4, lines 3-35, see Figs. 4 and 7-8).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Heilmann with Agui such that the mold sensor is housed in a housing defining a chamber and a portal to permit air entry into the chamber and comprising a substrate advancement mechanism configured to selectively move the substrate to expose a surface of the substrate within the chamber in order to allow the mold sensor to selectively detect mold in an airflow without having to replace the substrate after every detection.
Heilmann in view of Agui fails to teach a source on a side of the housing and mounted at an angle relative to the side of the housing. Agui additionally teaches the usage of a device for selectively clearing the substrate of impacted particulate (see 
Regarding claim 26, Heilmann in view of Agui and Dobrinsky as applied to claim 25 above teaches the claimed invention, except for wherein the angle is a downward angle toward the substrate. Dobrinsky additionally teaches wherein the sources are angled toward specific areas of a subject for disinfecting the subject (Para [0061-0062]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Agui and Dobrinsky such that the angle is a downward angle towards the substrate in order to aim ultraviolet light towards all portions of the substrate in order to clear the substrate of mold once detection has finished.
Regarding claim 27, Heilmann in view of Agui and Dobrinsky as applied to claim 25 above teaches the claimed invention, except further comprising a mold suppressor on an opposing side of the housing opposing the side mounting the source. Dobrinsky additionally teaches wherein sources on all sides of a housing to illuminate a subject with UV light for disinfecting the subject (Para [0061-0062]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, and 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/711,985 (reference application) in view of Vinayaka.
Claims 1-2 and 8-9 of the instant application are taught by claim 1 of the reference application, except for wherein the sensor is beneath the substrate. Vinayaka teaches a mold sensor comprising a sensor beneath a substrate (Sections 2.2-2.4, see Figure 4). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify the reference application with Vinayaka such that the sensor configured to detect mold on the substrate is a sensor located below the substrate for the predictable result of detecting mold on the substrate.
Claim 4 of the instant application is taught by claim 2 of the reference application.


Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/711,985 (reference application).
Claim 22 of the instant application is taught by claim 1 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 25-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/711,985 (reference application) in view of Dobrinsky.
Claims 25-27 of the instant application is taught by claim 1 of the reference application, except for wherein the source on a side of the housing and mounted at a downward angle relative to the side of the housing with a mold suppressor on an opposing side of the housing. Agui additionally teaches the usage of a device for selectively clearing the substrate of impacted particulate (see Claim 6). Dobrinsky teaches the usage of ultraviolet light sources mounted around a housing and surrounding a subject to be illuminated by the UV light for killing mold (Para [0006, 0061], see Fig. 5). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Heilmann in view of Agui with 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DAVID Z HUANG/Primary Examiner, Art Unit 2861